DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 8/01/2022 has been entered and fully considered. Claims 1-2, and 6-32 remain pending in the application, where the independent claim 1 has been amended.


Response to Arguments
2- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejections as written in the previous office action mailed 04/01/2022.

3- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

6- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





    PNG
    media_image1.png
    719
    694
    media_image1.png
    Greyscale

Example of Coupling elements in Annotated Fig. 8

7- Claims 1-2, 6-14 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (PGPUB No. 2005/0128476).

As to amended claim 1, and claim 13,  Zhao teaches a module system (Figs. 1-9 and Abstract) configured to interface with a microscope (1), comprising: an input optical fiber (53/54 for ex. as in ¶ 44-45) configured to provide an excitation light beam from an external light source (60, 6-b,  or 60/600); a plurality of dynamic alignment mirrors (23, 17, 20, 21, 22, 23, 48 or any combination thereof) configured to adjust the position of one or more beams paths of the excitation light beam, wherein the one or more beams paths are on a first plane (Figs. 1-3, 5, 8; excitation beam in the plane of Figs. 2-3, 5 for ex.); a first coupling element (any of the modules/components in Fig. 1 and in annotated Fig. 8 here attached) comprising a first end configured to engage with a complementary end of a second coupling element on the microscope (¶ 30-31 for ex. and see the coupling elements of spectroscopy module 9 in annotated Fig. 8), wherein the excitation light reflects off a turning mirror (mirror unit 23 displayed in Fig. 8 as rotating mirrors 701/702) and travels along a beam path on a second plane through an orifice in the coupling first and second coupling elements, and wherein the first coupling element is configured to allow the module system to be selectively attached and detached from the microscope without altering the configuration of the microscope or any components of the microscope; (claim 13) wherein: the first plane is a substantially horizontal plane and the second plane is a substantially vertical plane (¶ 30-31 for ex  and annotated Fig. 8, beam travels down along axis 10 in the plane of Figs. 1 and 8 perpendicular to the first plane); and an output optical fiber for delivering light from a sample to an external detector (¶ 6, 29, 44), wherein the light from the sample travels along the beam path on the second plane through the orifice in the coupling, reflects off the turning mirror (Figs. 1, 3, 8) and travels along one of the beam paths on the first plane to the output optical fiber (Fig. 3B and ¶ 44).  
As to claim 2, Zhao teaches the module system of claim 1, further comprising: one or more optical elements positioned ahead of the output optical fiber on one of the beam paths on the first plane, wherein the optical elements are configured to condition the spectroscopic signal (any of the optical elements 62, 93, 17-23, 51 or any combination thereof).  

As to claim 6, Zhao teaches the module system of claim 1, wherein: the external detector comprises a spectrograph (Fig. 1, spectrograph in spectroscope 9).  

As to claims 7, 9, Zhao teaches the module system of claim 1, wherein: the excitation light beam comprises a laser light beam; (Claim 9) wherein: the external light source comprises a laser  (Source 60 for ex.; ¶ 15, 31-32 37).  

As to claim 8, Zhao teaches the module system of claim 1, wherein: the excitation light beam comprises a 455nm wavelength, a 532nm wavelength, a 633nm wavelength, a 785nm wavelength, or a 1064nm wavelength (¶ 47).  

As to claim 10, Zhao teaches the module system of claim 1, wherein: the coupling is configured to engage and disengage without the requirement of tools (¶ 44; components 17 and 20 are engaged and disengaged with a use of vertical slide).  

As to claim 11, Zhao teaches the module system of claim 1, wherein: the coupling comprises a dovetail configuration (Claim 37) [[ ]].  

As to claim 12, Zhao teaches the module system of claim 1, wherein: the dynamic alignment mirrors provide control of the one or more beam paths over multiple axes (¶ 51 for ex.; mirrors 701/702 for ex.).  

As to claim 14, Zhao teaches the module system of claim 1, wherein: the beam path on the second plane travels through a beam selector in a second module, wherein the beam selector is transmissive to a wavelength of the excitation light beam and the light from the sample (Figs. 1, 3, 8 for ex.; on its path down towards the sample, the light beam passes through an objected turret to select one of the multiple focusing/magnification).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886